C. A. 3d Cir. [Probable jurisdiction noted, ante, p. 949]; and
C. A. 3d Cir. [Certiorari granted, ante, p. 950.] Joint motion of appellees in No. 79-1943 and respondent General Motors Corp. in No. 80-193 for divided argument granted. Request for additional time for oral argument denied. Motion of American Association of Retired Persons et al. for leave to file a brief as amici curiae granted. Motions of Merl D. Stong et al. and Gray Panthers for leave to file briefs as amici curiae in No. 80-193 granted.